DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021 has been entered.
Response to Arguments
Applicant's arguments filed August 6, 2021 have been fully considered but they are not persuasive. Amendments to the current set of claims including the newly added limitation “the storage container positioned to receive a purified fluid flow output from the purification module and output the purified fluid flow to receive the fluid from the at least one ion concentrate source and from the selected osmotic agent source” to independent Claim 1 and similar limitations added to independent Claim 22 have changed the scope of the claimed invention.  Thus, the Examiner has modified the previous prior art rejection, withdrawing previous secondary references Hoffman, (US 2010/0312172), and Hogard et al., (“Hogard”, US 2009/0124963), and adding newly found secondary reference Kruger et al., (“Kruger”, US 5,312,547), to disclose the newly added claim limitations instead.
On pages 9-10 of the Remarks section as filed on August 6, 2021, ndicated by the page number at the bottom of each page, Applicant notes that previous used prior art references used in the combination of the previous Office Action, including Jansson et al., (“Jansson”, WO 00/57935), Edgson et al., (“Edgson”, US 6,818,179), Minkus, (US 2014/0276375), Peabody et al., (“Peabody 2”, US 5,643,201), and Burbank et al., (“Burbank”, US 2014/0018727), do not disclose the claim feature of “a storage container fluidly connected to the peritoneal dialysate generation flow path downstream of the one or more water purification modules and upstream of the concentrate source” in addition to the newly added limitation “the storage container positioned to receive a purified fluid flow output from the purification module and output the purified fluid flow to receive the fluid from the at least one ion concentrate source and from the selected osmotic agent source”, as stated in the previous Actions by the Examiner.  On pages 10-14, Applicant goes on to argue against previous secondary references Hoffman and Hogard, which were used to disclose the previous claim feature “a storage container fluidly connected to the peritoneal dialysate generation flow path downstream of the one or more water purification modules and upstream of the concentrate source”.   The Examiner notes that Hoffman and Hogard have been withdrawn due to the amendments made, so these remarks are considered moot instead.  The Examiner has found new secondary reference Kruger to disclose a storage container fluidly connected to the peritoneal dialysate generation flow path downstream of the one or more water purification modules and upstream of the concentrate source” in addition to the newly added limitation “the storage container positioned to receive a purified fluid flow output from the purification module and output the purified fluid flow to receive the fluid from the at least one ion concentrate source and from the selected osmotic agent source”, as demonstrated in the prior art rejection section below.
On pages 14-17, Applicant reiterates that Jansson et al., (“Jansson”, WO 00/57935), Edgson et al., (“Edgson”, US 6,818,179), Minkus, (US 2014/0276375), Peabody et al., (“Peabody 2”, US 5,643,201), and Burbank et al., (“Burbank”, US 2014/0018727), do not disclose the claim feature of “a storage container fluidly connected to the peritoneal dialysate generation flow path downstream of the one or more water purification modules and upstream of the concentrate source” in addition to the newly added limitation “the storage container positioned to receive a purified fluid flow output from the purification module and output the purified fluid flow to receive the fluid from the at least one ion concentrate source and from the selected osmotic agent source” for various reasons.  Again, the Examiner notes that these references are not relied upon to disclose the claim feature of “a storage container fluidly connected to the peritoneal dialysate generation flow path downstream of the one or more water purification modules and upstream of the concentrate source” in addition to the newly added limitation “the storage container positioned to receive a purified fluid flow output from the purification module and output the purified fluid flow to receive the fluid from the at least one ion concentrate source and from the selected osmotic agent source” but rather that new secondary reference Kruger discloses these features/limitations instead.  Thus, these remarks are considered moot.



Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “at least one ion concentrate sources” should be rewritten as “at least one ion concentrate source” for better grammar.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 35, 43, 44, and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the purification module” on lines 28-29 of the claim.  It is not clear if “the purification module” is the same limitation as “one or more water purification modules” as earlier recited in the claim, or not.  Examiner interprets it to be the same.
Claim 1 recites the limitation “the purified fluid flow” on line 29.  It is not clear if this limitation is the same limitation as “a purified fluid flow output” on line 28, or not.  Examiner interprets it to be the same.
Claim 35 recites the limitation “a peritoneal dialysate generation system” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “a peritoneal dialysate generation system” as in independent Claim 22, or not.  Examiner interprets it to be the same.
Claim 43 recites the limitation “at least one pressure regulator” on line 3.  It is not clear if this limitation is the same as “at least one pressure regulator” on line 2 or not.  Examiner interprets them to be different.
Claim 44 recites the limitation “the osmotic agent source”.  It is not clear which “osmotic agent source” this limitation is based on “multiple osmotic agent sources” in independent Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 15-17, 41, 43, 44 & 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al., (“Jansson”, WO 00/57935), in further view of Edgson et al., (“Edgson”, US 6,818,179), in further view of Minkus, (US 2014/0276375), as evidenced by, (“DIANEAL”, https://www.accessdata.fda.gov/drugsatfda_docs/label/2015/020183s024lbl.pdf, 13 pages, found on Web, June 12, 2020), and (“Icodextrin”, https://en.wikipedia.org/wiki/Icodextrin, 3 pages, found on Web, June 12, 2020), and in further view of Kruger et al., (“Kruger”, US 5,312,547).
Claims 1, 6, 15-17, 41, 43, 44 & 46 are directed to a system, an apparatus type invention group.
Regarding Claims 1, 6, 15-17, 41, 43, 44 & 46, Jansson discloses a system, (See Abstract, See Figures 3-5, Jansson), comprising: 
a water source, (Tap Water from domestic mains supply, See Figure 3, See page 43, lines 15-18, Jansson); 
a peritoneal dialysate generation flow path, (Flow path from Filter 204 through other elements such as Softener 206 through other modules such as Water Preparation Module 200, Sterilisation Module 300, Connector Module 600, See Figure 2 & 3, Jansson); 
wherein the peritoneal dialysate generation flow path is fluidly connectable to the water source, (Flow path from Filter 204 through other elements such as Softener 206 through other modules such as Water Preparation Module 200, Sterilisation Module 300, Connector Module 600 would be connected to water source via Filter 204, See Figure 2 & 3, Jansson); 
one or more water purification modules fluidly connectable to the peritoneal dialysate generation flow path, (Water Preparation Module 200, Filter 204, Softener 206, Reverse Osmosis Membranes 238, 252, Activated Carbon Filter 232 etc., See Figure 3, and See pages 43-46, Jansson); 
a concentrate source fluidly connectable to the peritoneal dialysate generation flow path; the concentrate source containing one or more solutes, (Concentrate Mixing Module 400, Concentrate Container 402, connected to Modules 200 & 300, See Figure 5, and See page 62, line 35-page 63, line 28), and comprising an osmotic agent source, (Chamber of Powdered Glucose 420, See Figure 5, See page 64, Table 2, and See page 7, lines 35-38, Jansson), and at least one ion concentrate source; wherein the at least one ion concentrate source contains at least one ion concentrate, (Chambers Sodium Bicarbonate 412, Sodium Chloride 414, Calcium Chloride 416, Magnesium Chloride 418, See Figure 5, See page 64, Table 2, Jansson);
a sterilization module fluidly connectable to the peritoneal dialysate generation flow path, (Sterilization Module 232, 234, See Figure 3, Jansson); and 
an integrated cycler fluidly connected to the peritoneal dialysate generation flow path, (Connector Module 600 and Lines 9a/9b, See Figure 2, Jansson), 
wherein the concentrate source comprises multiple ion concentrate sources containing different ion concentrates, (Chambers Sodium Bicarbonate 412, Sodium Chloride 414, Calcium Chloride 416, Magnesium Chloride 418, Powdered Glucose 420, See Figure 5, See page 64, Table 2, Jansson), and at least one osmotic agent source containing at least one osmotic agent, wherein a first osmotic agent source consisting essentially of a glucose and/or dextrose solution; (Chamber Powdered Glucose 420, See Figure 5, See page 64, Table 2, and See page 7, lines 37-38, page 8, lines 1-4, and page 63, lines 3-5; Jansson, Examiner notes that “powdered” glucose is in solid form); and further comprising a concentrate pump positioned between each concentrate source and the peritoneal dialysate generation flow path for controlled addition of fluid from each concentrate source to the peritoneal dialysate generation flow path, (Displacement Pump 452 between Concentrate Mixing Module 400 and Flow Path 4b to the rest of the PD [peritoneal dialysis] system, See Figure 5, and See page 81, lines 8-31, Jansson); and
a control system, (See page 9, lines 2-4 & 17-24, page 53, lines 24-33, page 75, lines 2-9, and See page 75, lines 22-25); the control system programmed to add fluid from the at least one ion concentrate source to the peritoneal dialysate generation flow path and from one of either the first osmotic agent source and the second osmotic agent source to the peritoneal dialysate generation flow path, (See page 75, lines 22-25, page 78, lines 27-38, page 79, lines 1-11, and See page 81, lines 8-32, Jansson; Examiner interprets that adding fluid from just the first osmotic agent source as in Jansson meets what is required).
Jansson does not explicitly disclose multiple osmotic agent sources; wherein the multiple osmotic agent sources comprise a second osmotic agent source consisting essentially of an icodextrin solution; and
wherein the concentrate pump is positioned between each of the multiple osmotic agent sources and the peritoneal dialysate generation flow path for controlled addition of fluid from each of the multiple osmotic agent sources;
the control system programmed to select only one of the first osmotic agent source and the second osmotic agent source; and to add the fluid from only the selected osmotic agent source to the peritoneal dialysate flow path during any one or more treatment cycle, or a storage container fluidly connected to the peritoneal dialysate generation flow path downstream of the one or more water purification modules and upstream of the concentrate source, the storage container positioned to receive a purified fluid flow output from the purification module and output the purified fluid flow to receive the fluid from the at least one ion concentrate source and from the selected osmotic agent source.
Jansson suggests that “at least one of the concentrates is an osmotic agent, such as a carbohydrate, gluconate, peptides…glucose polymer…etc.”, (See page 7, lines 35-38, page 8, lines 1-4, Jansson).
Edgson discloses a system that can be applied towards peritoneal dialysis, (See Abstract and See column 1, lines 53-63, Edgson), with multiple osmotic agent sources, (First Bag 152a and Second Bag 152b, See Figure 3, and See column 13, lines 53-67, column 14, lines 1-20, Edgson); wherein each of the multiple osmotic agent sources contain different osmotic agents, (First Bag 152a contains glucose, Second Bag 152b contains amino acids, See Figure 3, and See column 13, lines 53-67, Edgson), and
wherein the concentrate pump is positioned between each of the multiple osmotic agent sources and the peritoneal dialysate generation flow path for controlled addition of fluid from the multiple osmotic agent sources, (Pump 161a for First Bag 152a and Pump 161b for Second Bag 152b, See Figure 3, and See column 13, lines 53-67, column 14, lines 1-9, Edgson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Jansson by incorporating multiple osmotic agent sources; wherein each of the multiple osmotic agent sources contain different osmotic agents and wherein the concentrate pump is positioned between each of the multiple osmotic agent sources and the peritoneal dialysate generation flow path for controlled addition of fluid from the multiple osmotic agent sources as in Edgson in order to provide “more than two heat sensitive components [ion concentrate and osmotic agent sources]” that “may be handled in parallel by adding further” independent sources and lines”, (See column 14, lines 26-30, Edgson), to obtain a simple system, (See column 14, lines 29-30, Edgson), and thus, the osmotic agents may be added one by one, or several at a time, (See column 14, lines 31-32, Edgson), depending on what is desired.
A first embodiment of Minkus discloses a system wherein the two osmotic agent sources comprise at least a first osmotic agent source consisting essentially of glucose or dextrose, and a second osmotic agent source consisting essentially of an icodextrin solution, (See paragraph [0203] and paragraph [0022], Minkus; Two supply bags 322 contain DIANEAL, which is dextrose, and one supply bag 322 contains EXTRANEAL, which is icodextrin; as evidenced by Dianeal Label and Icodextrin).
A second embodiment of Minkus discloses wherein its control system is programmed to select only one of the first or second osmotic agent sources and to add fluid from only the selected osmotic agent source during any one or more treatment cycle, (See paragraph [0269], [0270], [0276] & [0277]; The patient may go to a single machine which has multiple options of osmotic agent solutions to choose from, and a particular dialysis solution is selected based on the patient’s prescription).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Hoffman by incorporating adding fluid from only one of the two osmotic agent sources in at least one peritoneal dialysis cycle; wherein the two osmotic agent sources comprise at least a second osmotic agent source consisting essentially of an icodextrin solution; wherein the control system is programmed to select only one of the first or second osmotic agent sources and to add fluid from only the selected osmotic agent source as in the two embodiments of Minkus in order to provide “dialysate with different glucose or dextrose levels” so that the dialysate is “set for each individual patient per their prescription” since “a midday exchange…may use a different dialysate than the patient’s prescribed nighttime dialysate”, (See paragraph [0022], Minkus), because the “higher the dextrose level, the higher the UF [ultrafiltrate] ability of the solution, but also the higher the caloric intake of the solution” so “patients may need more or less glucose or dextrose for longer dwell time exchanges, such as for midday exchanges” and “the composition of a dialysis solution…[is] therefore prescribed by a licensed physician to best treat each individual patient”, (See paragraph [0255], Minkus).
Modified Jansson does not disclose a storage container fluidly connected to the peritoneal dialysate generation flow path downstream of the one or more water purification modules and upstream of the concentrate source, the storage container positioned to receive a purified fluid flow output from the purification module and output the purified fluid flow to receive the fluid from the at least one ion concentrate source and from the selected osmotic agent source.
Kruger discloses a system, (See Abstract, column 4, lines 20-29, Kruger), a storage container fluidly connected to the peritoneal dialysate generation flow path downstream of the one or more water purification modules and upstream of the concentrate source, (Surge Container/Bag 24 receives water downstream from Prefilter 13 and Reverse Osmosis Device 22 and upstream from Mixing Bags 34/36 and also Sources 38 & 40, See Figure 1, and See column 12, lines 21-56, Kruger), the storage container positioned to receive a purified fluid flow output from the purification module, (Water from Reverse Osmosis Device 22 passes into Surge Container/Bag 24, See Figure 1, and See column 12, lines 28-40, Kruger), and output the purified fluid flow to receive the fluid from the at least one ion concentrate source and from the selected osmotic agent source, (Water passes from Container 24 to Mixing Bags 34/36 and also passes by Sources 38 & 40, See Figure 1, and See column 12, lines 47-56, Kruger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Jansson by incorporating a storage container fluidly connected to the peritoneal dialysate generation flow path downstream of the one or more water purification modules and upstream of the concentrate source, the storage container positioned to receive a purified fluid flow output from the purification module and output the purified fluid flow to receive the fluid from the at least one ion concentrate source and from the selected osmotic agent source as in Kruger because “storage [of the purified water] can be provided in suitable bags which thereafter can be utilized when desired for the patient…or other end uses”, (See column 25, lines 20-24, Kruger).  By doing so, it provides “sterile water solutions suitable for peritoneal dialysis…which can easily maintain the desired sterile conditions”, (See column 25, lines 25, lines 61-64, Kruger).
Additional Disclosures Included: Claim 6: The system of claim 1, wherein the at least one ion concentrate source comprises two or more from the group consisting of sodium chloride, sodium lactate, magnesium chloride, calcium chloride, potassium chloride, and sodium bicarbonate, (Chambers Sodium Bicarbonate 412, Sodium Chloride 414, Calcium Chloride 416, Magnesium Chloride 418, See Figure 5, See page 64, Table 2, Jansson).  Claim 15: The system of claim 1, wherein the one or more water purification modules comprises one or more selected from the group consisting of a sorbent cartridge, activated carbon, a reverse osmosis module, a carbon filter, and a nanofilter, (See page 43, lines 15-25, Jansson).  Claim 16: The system of claim 1, wherein the integrated cycler comprises a heater, a pump, (See page 51, lines 31-page 52, line 9, Jansson), and an infusion line and a drain line, (Line 9b which leads to Line 16, See Figure 2, Jansson).  Claim 17: The system of claim 16, wherein the integrated cycler further comprises at least one sensor selected from the group consisting of a flow meter, a pressure sensor, a conductivity sensor, and a temperature sensor, (See page 98, lines 6-21, Jansson).  Claim 41: The system of claim 1, wherein the at least one ion concentrate source comprises at least two ion concentrate sources containing different ion concentrates,   (Chambers Sodium Bicarbonate 412, Sodium Chloride 414, Calcium Chloride 416, Magnesium Chloride 418, See Figure 5, See page 64, Table 2, Jansson).  Claim 43: The system of claim 1, further comprising multiple pressure regulators; wherein at least one pressure regulator is located upstream of the one or more water purification modules, (See page 44, lines 1-5, and page 45, lines 35-38, page 46, lines 1-4), and at least one pressure regulator is located within the integrated cycler, (See page 42, lines 4-6, page 95, lines 37-38, page 98, lines 10-20, Jansson).  Claim 44:  The system of claim 1, wherein the control system is programmed to select the osmotic agent source based on a time of day, (See paragraph [0022], Minkus). Claim 46: The system of claim 1, wherein the storage container is downstream of the one or more water purification modules in a direction from the one or more water purification modules to the concentrate source and then to the integrated cycler, (Surge Container/Bag 24 receives water downstream from Prefilter 13 and Reverse Osmosis Device 22 and upstream from Mixing Bags 34/36 and also Sources 38 & 40, See Figure 1, and See column 12, lines 21-56, Kruger; Connector Module 600 and Lines 9a/9b, See Figure 2, Jansson).
Claims 1, 2, 13, 15-17, 21, 44 & 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peabody et al., (“Peabody 2”, US 5,643,201), in view of Edgson et al., (“Edgson”, US 6,818,179), in further view of Minkus, (US 2014/0276375), as evidenced by, (“DIANEAL”, https://www.accessdata.fda.gov/drugsatfda_docs/label/2015/020183s024lbl.pdf, 13 pages, found on Web, June 12, 2020), and (“Icodextrin”, https://en.wikipedia.org/wiki/Icodextrin, 3 pages, found on Web, June 12, 2020), o and in further view of Kruger et al., (“Kruger”, US 5,312,547).
Claims 1, 2, 13, 15-17, 21, 44 & 46 are directed to a system, an apparatus type invention group.
Regarding Claims 1, 2, 13, 15-17, 21, 44 & 46, Peabody 2 discloses a system, (See Abstract, Figure 1, See column 1, lines 18-20, column 3, lines 8-30, Peabody 2), comprising: 
a water source, (Water delivered to Input Filter 10, See Figure 1, See column 6, lines 38-39, Peabody 2); 
a peritoneal dialysate generation flow path, (Line connecting Various Elements such as Filter 10 all the way through Reservoir 74, See Figure 1); 
wherein the peritoneal dialysate generation flow path is fluidly connectable to the water source, (Water flows into Filter 10 which is connected to the line traveling through the rest of the system up to Reservoir 74, See Figure 1, See column See column 6, lines 38-45, Peabody 2); 
one or more water purification modules fluidly connectable to the peritoneal dialysate generation flow path, (Input Filter 10, RO Membrane 20, all on same line, See Figure 1, See column 6, lines 39-53, Peabody 2); 
a concentrate source fluidly connectable to the peritoneal dialysate generation flow path; the concentrate source containing one or more solutes, comprising an osmotic agent source and at least one ion concentrate sources, wherein a first osmotic agent source contains one of: solid glucose; solid dextrose; a solution of glucose in water; or a solution of dextrose in water, (Dialysis Production Unit Module B, Pump 44, Dextrose (osmotic agent) source 92, Concentrate 46, See Figure 1, and See column 8, lines 17-23, and See column 3, lines 27-31, Peabody 2; Examiner interprets the addition of dextrose to water in the system to create a solution of dextrose in water); 
a sterilization module fluidly connectable to the peritoneal dialysate generation flow path, (See column 7, lines 55-58, Peabody 2); and 
an integrated cycler fluidly connected to the peritoneal dialysate generation flow path, (Heater 66, Valves 78, 84, Line 83, Cavity 81, See Figure 1, and See column 7, lines 30-41, lines 45-67, column 8, lines 1-16, Peabody 2, Fluid flows forward and backwards out of peritoneal cavity 81); and
a control system; the control system programmed to add fluid from the at least one ion concentrate source to the peritoneal dialysate generation flow path and from one of either the first osmotic agent source or the second osmotic agent source to the peritoneal dialysate generation flow path, (Control C, Output for Dextrose (Osmotic Agent) Source 92 and Concentrate 46, See Figure 3, and See column 11, lines 2-6, and See column 8, lines 17-21, See column 7, lines 11-20, Peabody 2; Examiner interprets the addition of the dextrose to be an addition of the first osmotic agent source).
Peabody 2 does not disclose wherein the concentrate source comprises multiple osmotic agent sources wherein each of the multiple osmotic agent sources contain different osmotic agents and the at least one ion concentrate source contains at least one ion concentrate; wherein a second osmotic agent source contains either solid icodextrin or a solution of icodextrin in water; and further comprising a concentrate pump positioned between each of the multiple osmotic agent sources and the peritoneal dialysate generation flow path for controlled addition of fluid from each of the multiple osmotic agent sources to the peritoneal dialysate generation flow path, or a storage container fluidly connected to the peritoneal dialysate generation flow path downstream of the one or more water purification modules and upstream of the concentrate source, the storage container positioned to receive a purified fluid flow output from the purification module and output the purified fluid flow to receive the fluid from the at least one ion concentrate source and from the selected osmotic agent source.  Peabody 2 discloses using glucose, (See column 10, lines 17-21, Peabody 2).
Modified Peabody 2 does not disclose wherein the concentrate pump is positioned between each of the multiple osmotic agent sources and the peritoneal dialysate generation flow path for controlled addition of fluid from each of the multiple osmotic agent sources.
Edgson discloses a system that can be applied towards peritoneal dialysis, (See Abstract and See column 1, lines 53-63, Edgson), with multiple osmotic agent sources, (First Bag 152a and Second Bag 152b, See Figure 3, and See column 13, lines 53-67, column 14, lines 1-20, Edgson); wherein each of the multiple osmotic agent sources contain different osmotic agents, (First Bag 152a contains glucose, Second Bag 152b contains amino acids, See Figure 3, and See column 13, lines 53-67, Edgson), and
wherein the concentrate pump is positioned between each of the multiple osmotic agent sources and the peritoneal dialysate generation flow path for controlled addition of fluid from each of the multiple osmotic agent sources, (Pump 161a for First Bag 152a and Pump 161b for Second Bag 152b, See Figure 3, and See column 13, lines 53-67, column 14, lines 1-9, Edgson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Peabody 2 by incorporating wherein the concentrate pump is positioned between each of the multiple osmotic agent sources and the peritoneal dialysate generation flow path for controlled addition of fluid from each of the multiple osmotic agent sources as in Edgson in order to provide “more than two heat sensitive components [ion concentrate and osmotic agent sources]” that “may be handled in parallel by adding further” independent sources and lines”, (See column 14, lines 26-30, Edgson), to obtain a simple system, (See column 14, lines 29-30, Edgson), and thus, the osmotic agents may be added one by one, or several at a time, (See column 14, lines 31-32, Edgson), depending on what is desired.
A first embodiment of Minkus discloses a system wherein the two osmotic agent sources comprise at least a first osmotic agent source consisting essentially of glucose or dextrose, and a second osmotic agent source consisting essentially of an icodextrin solution, (See paragraph [0203] and paragraph [0022], Minkus; Two supply bags 322 contain DIANEAL, which is dextrose, and one supply bag 322 contains EXTRANEAL, which is icodextrin; as evidenced by Dianeal Label and Icodextrin).
A second embodiment of Minkus discloses wherein its control system is programmed to select only one of the first or second osmotic agent sources and to add fluid from only the selected osmotic agent source during any one or more treatment cycle, (See paragraph [0269], [0270], [0276] & [0277]; The patient may go to a single machine which has multiple options of osmotic agent solutions to choose from, and a particular dialysis solution is selected based on the patient’s prescription).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Peabody 2 by incorporating adding fluid from only one of the two osmotic agent sources in at least one peritoneal dialysis cycle; wherein the two osmotic agent sources comprise at least a second osmotic agent source consisting essentially of an icodextrin solution; wherein the control system is programmed to select only one of the first or second osmotic agent sources and to add fluid from only the selected osmotic agent source as in the two embodiments of Minkus in order to provide “dialysate with different glucose or dextrose levels” so that the dialysate is “set for each individual patient per their prescription” since “a midday exchange…may use a different dialysate than the patient’s prescribed nighttime dialysate”, (See paragraph [0022], Minkus), because the “higher the dextrose level, the higher the UF [ultrafiltrate] ability of the solution, but also the higher the caloric intake of the solution” so “patients may need more or less glucose or dextrose for longer dwell time exchanges, such as for midday exchanges” and “the composition of a dialysis solution…[is] therefore prescribed by a licensed physician to best treat each individual patient”, (See paragraph [0255], Minkus).
Modified Peabody 2 does not disclose a storage container fluidly connected to the peritoneal dialysate generation flow path downstream of the one or more water purification modules and upstream of the concentrate source, the storage container positioned to receive a purified fluid flow output from the purification module and output the purified fluid flow to receive the fluid from the at least one ion concentrate source and from the selected osmotic agent source.
Kruger discloses a system, (See Abstract, column 4, lines 20-29, Kruger), a storage container fluidly connected to the peritoneal dialysate generation flow path downstream of the one or more water purification modules and upstream of the concentrate source, (Surge Container/Bag 24 receives water downstream from Prefilter 13 and Reverse Osmosis Device 22 and upstream from Mixing Bags 34/36 and also Sources 38 & 40, See Figure 1, and See column 12, lines 21-56, Kruger), the storage container positioned to receive a purified fluid flow output from the purification module, (Water from Reverse Osmosis Device 22 passes into Surge Container/Bag 24, See Figure 1, and See column 12, lines 28-40, Kruger), and output the purified fluid flow to receive the fluid from the at least one ion concentrate source and from the selected osmotic agent source, (Water passes from Container 24 to Mixing Bags 34/36 and also passes by Sources 38 & 40, See Figure 1, and See column 12, lines 47-56, Kruger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Peabody 2 by incorporating a storage container fluidly connected to the peritoneal dialysate generation flow path downstream of the one or more water purification modules and upstream of the concentrate source, the storage container positioned to receive a purified fluid flow output from the purification module and output the purified fluid flow to receive the fluid from the at least one ion concentrate source and from the selected osmotic agent source as in Kruger because “storage [of the purified water] can be provided in suitable bags which thereafter can be utilized when desired for the patient…or other end uses”, (See column 25, lines 20-24, Kruger).  By doing so, it provides “sterile water solutions suitable for peritoneal dialysis…which can easily maintain the desired sterile conditions”, (See column 25, lines 25, lines 61-64, Kruger).
Additional Disclosures Included: Claim 2:  The system of claim 1, further comprising one or more dialysate containers fluidly connectable to the peritoneal dialysate generation flow path downstream of the sterilization module, (Reservoir 74 downstream of Heater 56, See Figure 1, and See column 7, lines 37-49, Peabody 2).   Claim 13: The system of claim 1, wherein the sterilization module comprises one or more from the group consisting of one or more ultrafilters, a UV light source, a heater, a flash pasteurization module, a microbial filter, and combinations thereof, (Heater 56, See Figure 1, and See column 7, lines 22-41, or See column 7, lines 55-58, Peabody 2).  Claim 15: The system of claim 1, wherein the water purification module comprises one or more selected from the group consisting of a sorbent cartridge, activated carbon, a reverse osmosis module, a carbon filter, and a nanofilter, (Carbon Element/Filter 10, RO Membrane 20, See Figure 1, and See column 6, lines 38-41, lines 50-53, Peabody 2).  Claim 16: The system of claim 1, wherein the integrated cycler comprises a heater, a pump, (Heater 56, Pump 96, See Figure 1, and See column 7, lines 22-41, column 9, lines 13-21, Peabody 2), an infusion line, and a drain line, (Line from Flow Meter 80 to Peritoneal Cavity and Line branching off near Flow Meter 80 to Valve 84 to Reservoir 94, See Figure 1, Peabody 2).  Claim 17: The system of claim 16, wherein the integrated cycler further comprises at least one sensor selected from the group consisting of a flow meter, a pressure sensor, a conductivity sensor, and a temperature sensor, (Probe 70, See Figure 1, and See column 7, lines 36-41, Peabody 2).  Claim 21: The system of claim 16, wherein the integrated cycler further comprises a filter in the infusion line, (See column 7, lines 55-58, Peabody 2).  Claim 44:  The system of claim 1, wherein the control system is programmed to select the osmotic agent source based on a time of day, (See paragraph [0022], Minkus). Claim 46: The system of claim 1, wherein the storage container is downstream of the one or more water purification modules in a direction from the one or more water purification modules to the concentrate source and then to the integrated cycler, (Surge Container/Bag 24 receives water downstream from Prefilter 13 and Reverse Osmosis Device 22 and upstream from Mixing Bags 34/36 and also Sources 38 & 40, See Figure 1, and See column 12, lines 21-56, Kruger; Heater 66, Valves 78, 84, Line 83, Cavity 81, See Figure 1, and See column 7, lines 30-41, lines 45-67, column 8, lines 1-16, Peabody 2, Fluid flows forward and backwards out of peritoneal cavity 81).
Claims 1, 10, 13-17, 44 & 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al., (“Burbank”, US 2014/0018727), in further view of Edgson et al., (“Edgson”, US 6,818,179), in further view of Minkus, (US 2014/0276375), as evidenced by, (“DIANEAL”, https://www.accessdata.fda.gov/drugsatfda_docs/label/2015/020183s024lbl.pdf, 13 pages, found on Web, June 12, 2020), and (“Icodextrin”, https://en.wikipedia.org/wiki/Icodextrin, 3 pages, found on Web, June 12, 2020), and in further view of Kruger et al., (“Kruger”, US 5,312,547).
Claims 1, 10, 13-17, 44 & 46 are directed to a system, an apparatus type invention group.
Regarding Claims 1, 10, 13-17, 44 & 46, Burbank discloses a system, (See Abstract, See paragraphs [0002] & [0003], [0102]-[0104], Burbank), comprising: 
a water source, (Water that enters through a first Stage 994, See Figure 8A/9, See paragraph [0113], Burbank); 
a peritoneal dialysate generation flow path, (Flow path through Stage 994 and through other stages in Figure 9, Burbank); 
wherein the peritoneal dialysate generation flow path is fluidly connectable to the water source, (Stage 994 is connected via line 917 to more stages, See Figure 9, Burbank); 
one or more water purification modules fluidly connectable to the peritoneal dialysate generation flow path, (See Figure 9, and See paragraph [0113], Burbank); 
a concentrate source fluidly connectable to the peritoneal dialysate generation flow path; the concentrate source containing one or more solutes, and comprising an osmotic agent source, and at least one ion concentrate sources, wherein a first osmotic source contains one of: solid glucose; solid dextrose; a solution of glucose in water; or a solution of dextrose in water, (Concentrate Containers 908, 910, 912, See Figures 8a/9, See paragraphs [0104]-[0106], [0151] & [0164]; glucose may be concentrated or dilute and mixed with water to form a solution as in batch container 908); 
a sterilization module fluidly connectable to the peritoneal dialysate generation flow path, (See Figures 8a/9, paragraph [0113], Burbank); and 
an integrated cycler fluidly connected to the peritoneal dialysate generation flow path, (PD cycler and Dialysate Preparation Module 949, See Figures 8a/9, and See paragraphs [0102] & [0103]); and
a control system; the control system programmed to add fluid from the at least one ion concentrate source to the peritoneal dialysate generation flow path and from one of either the first osmotic agent source or the second osmotic agent source to the peritoneal dialysate generation flow path, (Controller 907, Draw Lines 914-916, Concentrate Containers 908-912, See Figures 8A/9, See paragraphs [0102]-[0104] & [0107]-[0108]; Examiner interprets adding just the first osmotic agent source to meet this limitation).
Burbank does not disclose wherein the concentrate source comprises multiple osmotic agent sources and wherein each of the multiple osmotic agent sources contain different osmotic agents and the at least one ion concentrate source contains at least one ion concentrate; wherein a second osmotic agent source contains either solid icodextrin or a solution of icodextrin in water; containing different ion concentrates and at least one osmotic agent source containing at least one osmotic agent; and further comprising a concentrate pump positioned between each of the multiple osmotic agent sources and the peritoneal dialysate generation flow path for controlled addition of fluid from each of the multiple osmotic agent sources to the peritoneal dialysate generation flow path, or a storage container fluidly connected to the peritoneal dialysate generation flow path downstream of the one or more water purification modules and upstream of the concentrate source, the storage container positioned to receive a purified fluid flow output from the purification module and output the purified fluid flow to receive the fluid from the at least one ion concentrate source and from the selected osmotic agent source.  Burbank discloses using glucose, (See paragraph [0146], Burbank).
Edgson discloses a system that can be applied towards peritoneal dialysis, (See Abstract and See column 1, lines 53-63, Edgson), with multiple osmotic agent sources, (First Bag 152a and Second Bag 152b, See Figure 3, and See column 13, lines 53-67, column 14, lines 1-20, Edgson); wherein each of the multiple osmotic agent sources contain different osmotic agents, (First Bag 152a contains glucose, Second Bag 152b contains amino acids, See Figure 3, and See column 13, lines 53-67, Edgson), and
wherein the concentrate pump is positioned between each of the multiple osmotic agent sources and the peritoneal dialysate generation flow path for controlled addition of fluid from each of the multiple osmotic agent sources, (Pump 161a for First Bag 152a and Pump 161b for Second Bag 152b, See Figure 3, and See column 13, lines 53-67, column 14, lines 1-9, Edgson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Burbank by incorporating wherein the concentrate pump is positioned between each of the multiple osmotic agent sources and the peritoneal dialysate generation flow path for controlled addition of fluid from each of the multiple osmotic agent sources as in Edgson in order to provide “more than two heat sensitive components [ion concentrate and osmotic agent sources]” that “may be handled in parallel by adding further” independent sources and lines”, (See column 14, lines 26-30, Edgson), to obtain a simple system, (See column 14, lines 29-30, Edgson), and thus, the osmotic agents may be added one by one, or several at a time, (See column 14, lines 31-32, Edgson), depending on what is desired.
A first embodiment of Minkus discloses a system wherein the two osmotic agent sources comprise at least a first osmotic agent source consisting essentially of glucose or dextrose, and a second osmotic agent source consisting essentially of an icodextrin solution, (See paragraph [0203] and paragraph [0022], Minkus; Two supply bags 322 contain DIANEAL, which is dextrose, and one supply bag 322 contains EXTRANEAL, which is icodextrin; as evidenced by Dianeal Label and Icodextrin).
A second embodiment of Minkus discloses wherein its control system is programmed to select only one of the first or second osmotic agent sources and to add fluid from only the selected osmotic agent source during any one or more treatment cycle, (See paragraph [0269], [0270], [0276] & [0277]; The patient may go to a single machine which has multiple options of osmotic agent solutions to choose from, and a particular dialysis solution is selected based on the patient’s prescription).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Burbank by incorporating adding fluid from only one of the two osmotic agent sources in at least one peritoneal dialysis cycle; wherein the two osmotic agent sources comprise at least a second osmotic agent source consisting essentially of an icodextrin solution; wherein the control system is programmed to select only one of the first or second osmotic agent sources and to add fluid from only the selected osmotic agent source as in the two embodiments of Minkus in order to provide “dialysate with different glucose or dextrose levels” so that the dialysate is “set for each individual patient per their prescription” since “a midday exchange…may use a different dialysate than the patient’s prescribed nighttime dialysate”, (See paragraph [0022], Minkus), because the “higher the dextrose level, the higher the UF [ultrafiltrate] ability of the solution, but also the higher the caloric intake of the solution” so “patients may need more or less glucose or dextrose for longer dwell time exchanges, such as for midday exchanges” and “the composition of a dialysis solution…[is] therefore prescribed by a licensed physician to best treat each individual patient”, (See paragraph [0255], Minkus).
Modified Burbank does not disclose a storage container fluidly connected to the peritoneal dialysate generation flow path downstream of the one or more water purification modules and upstream of the concentrate source, the storage container positioned to receive a purified fluid flow output from the purification module and output the purified fluid flow to receive the fluid from the at least one ion concentrate source and from the selected osmotic agent source.
Kruger discloses a system, (See Abstract, column 4, lines 20-29, Kruger), a storage container fluidly connected to the peritoneal dialysate generation flow path downstream of the one or more water purification modules and upstream of the concentrate source, (Surge Container/Bag 24 receives water downstream from Prefilter 13 and Reverse Osmosis Device 22 and upstream from Mixing Bags 34/36 and also Sources 38 & 40, See Figure 1, and See column 12, lines 21-56, Kruger), the storage container positioned to receive a purified fluid flow output from the purification module, (Water from Reverse Osmosis Device 22 passes into Surge Container/Bag 24, See Figure 1, and See column 12, lines 28-40, Kruger), and output the purified fluid flow to receive the fluid from the at least one ion concentrate source and from the selected osmotic agent source, (Water passes from Container 24 to Mixing Bags 34/36 and also passes by Sources 38 & 40, See Figure 1, and See column 12, lines 47-56, Kruger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Burbank by incorporating a storage container fluidly connected to the peritoneal dialysate generation flow path downstream of the one or more water purification modules and upstream of the concentrate source, the storage container positioned to receive a purified fluid flow output from the purification module and output the purified fluid flow to receive the fluid from the at least one ion concentrate source and from the selected osmotic agent source as in Kruger because “storage [of the purified water] can be provided in suitable bags which thereafter can be utilized when desired for the patient…or other end uses”, (See column 25, lines 20-24, Kruger).  By doing so, it provides “sterile water solutions suitable for peritoneal dialysis…which can easily maintain the desired sterile conditions”, (See column 25, lines 25, lines 61-64, Kruger).
Additional Disclosures Included: Claim 10: The system of claim 1, wherein the control system is programmed to control one or more pumps and valves to control movement of fluid through the system, (Controller 907, See Figures 8a/9, See paragraphs [0103] & [0108], Burbank), wherein the control system either (a) comprises a timer, wherein the timer causes the control system to generate peritoneal dialysate at a predetermined time; and/or (b) comprises a user interface, wherein the user interface causes the control system to generate peritoneal dialysate at a selected time, (Controller 907 and User Interface Panel 906, See Figures 8a/9, See paragraphs [0103] & [0108], Burbank).     Claim 13: The system of claim 1, wherein the sterilization module comprises one or more from the group consisting of one or more ultrafilters, a UV light source, a heater, a flash pasteurization module, a microbial filter, and combinations thereof, (See paragraph [0113], Burbank; “ultrafilters”).  Claim 14: The system claim 13, wherein the sterilization module comprises any of: (a) at least two of the one or more ultrafilters; (b) the UV light source positioned downstream of the at least two of the one or more ultrafilters; or (c) a combination thereof; (See paragraph [0113]; “ultrafilters”; Burbank).  Claim 15: The system of claim 1, wherein the water purification module comprises one or more selected from the group consisting of a sorbent cartridge, activated carbon, a reverse osmosis module, a carbon filter, and a nanofilter, (See paragraph [0113], Burbank; “carbon filter…reverse osmosis”).  Claim 16: The system of claim 1, wherein the integrated cycler comprises a heater, a pump, (See paragraphs [0106] & [0107], Burbank), and an infusion line and a drain line, (Drain Lines 920A/B, Patient Line 945, See Figure 8a, See paragraph [0107], Burbank).  Claim 17: The system of claim 16, wherein the integrated cycler further comprises at least one sensor selected from the group consisting of a flow meter, a pressure sensor, a conductivity sensor, and a temperature sensor, (Temp. Sensors 904/905, See Figures 8a/9, See paragraph [0106], Burbank). Claim 44:  The system of claim 1, wherein the control system is programmed to select the osmotic agent source based on a time of day, (See paragraph [0022], Minkus).  Claim 46: The system of claim 1, wherein the storage container is downstream of the one or more water purification modules in a direction from the one or more water purification modules to the concentrate source and then to the integrated cycler, (Surge Container/Bag 24 receives water downstream from Prefilter 13 and Reverse Osmosis Device 22 and upstream from Mixing Bags 34/36 and also Sources 38 & 40, See Figure 1, and See column 12, lines 21-56, Kruger; PD cycler and Dialysate Preparation Module 949, See Figures 8a/9, and See paragraphs [0102] & [0103], Burbank).
Claims 22, 27, 38, 42, 45 & 47 is/are rejected under 35 U.S.C. 103 as being obvious over Jansson et al., (“Jansson”, WO 00/57935), in further view of Minkus, (US 2014/0276375), as evidenced by, (“DIANEAL”, https://www.accessdata.fda.gov/drugsatfda_docs/label/2015/020183s024lbl.pdf, 13 pages, found on Web, June 12, 2020), and (“Icodextrin”, https://en.wikipedia.org/wiki/Icodextrin, 3 pages, found on Web, June 12, 2020), and in further view of Kruger et al., (“Kruger”, US 5,312,547).
Claims 22, 27, 38, 42, 45 & 47 are directed to a method, a method type invention group.
Regarding Claims 22, 27, 38, 42, 45 & 47, Jansson discloses a method, comprising the steps of: pumping fluid from a water source, (Tap Water from domestic mains supply, See Figure 3, See page 43, lines 15-18, Jansson), to a water purification module in a peritoneal dialysate generation flow path to generate a purified fluid, (Water Preparation Module 200, Filter 204, Softener 206, Reverse Osmosis Membranes 238, 252, Activated Carbon Filter 232 etc., See Figure 3, and See pages 43-46, Jansson); 
ensuring pressure of the purified fluid is within a predetermined range, (See page 37, lines 29-33, lines 36-38; page 38, lines 1-3, Jansson);
adding one or more ion concentrate solutions to the purified fluid from one or more ion concentrate sources to generate a fluid including one or more ions, (Chambers Sodium Bicarbonate 412, Sodium Chloride 414, Calcium Chloride 416, Magnesium Chloride 418, See Figure 5, See page 64, Table 2, Jansson); 
wherein a first osmotic agent source consists essentially of a glucose and/or dextrose solution, (Chamber Powdered Glucose 420, See Figure 5, See page 64, Table 2, See page 7, lines 37-38, page 8, lines 1-4, and page 63, lines 3-5; Jansson, Examiner notes that “powdered” glucose is in solid form, and that water is later added to create a glucose solution, Jansson);
pumping the dialysate fluid through a sterilization module, (Heating Bath 364, See Figure 3, See page 112, lines 17-19, Jansson); 
heating the dialysate fluid to generate a sterilized dialysate fluid, (Heating Bath 364, See Figure 3, See page 112, lines 17-19, Jansson); and 
ensuring pressure of the sterilized dialysate fluid is within a predetermined range, , (See page 42, lines 4-6, page 98, lines 30-38, page 99, lines 1-26 Jansson).; and
pumping the sterilized dialysate fluid into a peritoneal cavity of a patient with an integrated cycler, (Connector Module 600 and Lines 9a/9b, See Figure 2, Jansson).
Jansson does not disclose pumping the purified fluid from the water purification module into a storage container; pumping the purified fluid from the storage container back into the peritoneal dialysate generation flow path; wherein the one or more ion concentrate sources are downstream of the storage container; selecting during any one or more treatment cycle between the first osmotic agent source and a second osmotic agent source, adding one osmotic agent source from only the selected osmotic agent source, and the second osmotic agent source consists essentially of an icodextrin solution; wherein the step of selecting between the first and second osmotic agent source is performed by a control system of a peritoneal dialysate generation system.
A first embodiment of Minkus discloses a method for selecting during any one or more treatment cycle between the first osmotic agent source and a second osmotic agent source; and wherein both  the first osmotic agent source consists essentially of a glucose or dextrose solution and a second osmotic agent source consists essentially of an icodextrin solution, adding one osmotic agent source from only the selected osmotic agent source, (See paragraph [0203] and paragraph [0022], Minkus; Two supply bags 322 contain DIANEAL, which is dextrose, and one supply bag 322 contains EXTRANEAL, which is icodextrin; as evidenced by Dianeal Label and Icodextrin).
A second embodiment of Minkus discloses wherein the step of selecting between the first and second osmotic agent source is performed by a control system of a peritoneal dialysate generation system, (See paragraph [0269], [0270], [0276] & [0277]; The patient may go to a single machine which has multiple options of osmotic agent solutions to choose from, and a particular dialysis solution is selected based on the patient’s prescription).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Jansson by incorporating wherein the step of selecting between the first and second osmotic agent source is performed by a control system of a peritoneal dialysate generation system as in the two embodiments of Minkus in order to provide “dialysate with different glucose or dextrose levels” so that the dialysate is “set for each individual patient per their prescription” since “a midday exchange…may use a different dialysate than the patient’s prescribed nighttime dialysate”, (See paragraph [0022], Minkus), because the “higher the dextrose level, the higher the UF [ultrafiltrate] ability of the solution, but also the higher the caloric intake of the solution” so “patients may need more or less glucose or dextrose for longer dwell time exchanges, such as for midday exchanges” and “the composition of a dialysis solution…[is] therefore prescribed by a licensed physician to best treat each individual patient”, (See paragraph [0255], Minkus).
Modified Jansson does not disclose pumping the purified fluid from the water purification module into a storage container; pumping the purified fluid from the storage container back into the peritoneal dialysate generation flow path; wherein the one or more ion concentrate sources are downstream of the storage container.
Kruger discloses a method, (See Abstract, column 4, lines 20-29, Kruger), including pumping the purified fluid from the water purification module into a storage container, (Water from Reverse Osmosis Device 22 passes into Surge Container/Bag 24, See Figure 1, and See column 12, lines 28-40, Kruger), pumping the purified fluid from the storage container back into the peritoneal dialysate generation flow path, wherein the one or more ion concentrate sources are downstream of the storage container, (Water passes from Container 24 to Mixing Bags 34/36 and also passes by Sources 38 & 40, See Figure 1, and See column 12, lines 47-56, Kruger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Jansson by incorporating pumping the purified fluid from the water purification module into a storage container; pumping the purified fluid from the storage container back into the peritoneal dialysate generation flow path; wherein the one or more ion concentrate sources are downstream of the storage container as in Kruger because “storage [of the purified water] can be provided in suitable bags which thereafter can be utilized when desired for the patient…or other end uses”, (See column 25, lines 20-24, Kruger).  By doing so, it provides “sterile water solutions suitable for peritoneal dialysis…which can easily maintain the desired sterile conditions”, (See column 25, lines 25, lines 61-64, Kruger).
Additional Disclosures Included: Claim 27: The method of claim 22, wherein the one or more ion concentrate sources each contain one or more from the group consisting of sodium chloride, sodium lactate, magnesium chloride, calcium chloride, potassium chloride, and sodium bicarbonate, (Chambers Sodium Bicarbonate 412, Sodium Chloride 414, Calcium Chloride 416, Magnesium Chloride 418, See Figure 5, See page 64, Table 2, Jansson).  Claim 38: The method of claim 22, wherein the water purification module comprises one or more selected from the group consisting of a sorbent cartridge, activated carbon, a reverse osmosis module, a carbon filter and a nanofilter, (See page 43, lines 15-25, Jansson).  Claim 42:  The method of claim 22, wherein the one or more ion concentrate sources comprises two or more ion concentrate sources; and the step of adding one or more ion concentrate solutions comprises adding two or more ion concentrate solutions from the two or more ion concentrate sources; the two or more ion concentrate sources containing different ion concentrates, (Chambers Sodium Bicarbonate 412, Sodium Chloride 414, Calcium Chloride 416, Magnesium Chloride 418, See Figure 5, See page 64, Table 2, Jansson).  Claim 45: The method of claim 22, wherein the step of selecting the single osmotic agent source comprises selecting the single osmotic agent source based on a time of day, (See paragraph [0022], Minkus).  Claim 47: The method of claim 22, wherein the step of pumping the purified fluid from the water purification module into the storage container is performed prior to the step of pumping the sterilized dialysate fluid into the peritoneal cavity of the patient, (Surge Container/Bag 24 receives water downstream from Prefilter 13 and Reverse Osmosis Device 22 and upstream from Mixing Bags 34/36 and also Sources 38 & 40, See Figure 1, and See column 12, lines 21-56, Kruger; and Connector Module 600 and Lines 9a/9b, See Figure 2, Jansson).
Claims 22, 23, 27, 38, 39, 45 & 47 is/are rejected under 35 U.S.C. 103 as being obvious over Peabody et al., (“Peabody 2”, US 5,643,201), in further view of Minkus, (US 2014/0276375), as evidenced by, (“DIANEAL”, https://www.accessdata.fda.gov/drugsatfda_docs/label/2015/020183s024lbl.pdf, 13 pages, found on Web, June 12, 2020), and (“Icodextrin”, https://en.wikipedia.org/wiki/Icodextrin, 3 pages, found on Web, June 12, 2020), in further view of Jansson et al., (“Jansson”, WO 00/57935), and in further view of Kruger et al., (“Kruger”, US 5,312,547).
Claims 22, 23, 27, 38, 39, 45 & 47 are directed to a method, a method type invention group.
Regarding Claims 22, 23, 27, 38, 39, 45 & 47, Peabody 2 discloses a method, (See Abstract, Figure 1, See column 1, lines 18-20, column 3, lines 8-30, Peabody 2), comprising the steps of: 
pumping fluid from a water source to a water purification module in a peritoneal dialysate generation flow path to generate a purified fluid, (Water delivered to Input Filter 10, Pump 18, RO Membrane 20, See Figure 1, See column 6, lines 38-45, Peabody 2); 
ensuring pressure of the purified fluid is within a predetermined range, (Pressure Regulator 14, 24, See Figure 1, and See column 6, lines 43-58, Peabody 2);
adding one or more ion concentrate solutions to the fluid from one or more ion concentrate sources to generate a fluid containing one or more ions, (Dialysis Production Unit Module B, Pump 44, Concentrate 46, See Figure 1, and See column 7, lines 11-22, Peabody 2); 
adding one osmotic agent source from a first osmotic agent source, the first osmotic agent source consists essentially of a glucose and/or dextrose solution, to the fluid including one or more ions to generate a dialysate fluid, (Dextrose (osmotic agent) source 92, Concentrate 46, See Figure 1, and See column 8, lines 17-22, See column 3, lines 27-31, Peabody 2; Examiner interprets the addition of dextrose to water in the system to create a solution of dextrose in water);
pumping the dialysate fluid through a sterilization module, (Heater 56, See Figure 1, and See column 7, lines 22-41; or alternatively See column 7, lines 55-58, Peabody 2); 
heating the dialysate fluid to generate a sterilized dialysate fluid, (Heater 56, See Figure 1, and See column 7, lines 22-41, Peabody 2); 
pumping the sterilized dialysate fluid into a peritoneal cavity of a patient with an integrated cycler, (Valves 78, 84, Line 83, Cavity 81, See Figure 1, and See column 7, lines 30-41, lines 45-67, column 8, lines 1-16, Peabody 2, Fluid flows forward and backwards out of peritoneal cavity 81).
Peabody 2 does not disclose pumping the purified fluid from the peritoneal dialysate regeneration module into a storage container; pumping the purified fluid from the storage container back into the peritoneal dialysate generation flow path; wherein the one or more ion concentrate sources are downstream of the storage container; selecting during any one or more treatment cycle between the first osmotic agent source and a second osmotic agent source, adding one osmotic agent source from only the selected osmotic agent source, and the second osmotic agent source consists essentially of an icodextrin solution; wherein the step of selecting between the first and second osmotic agent source is performed by a control system of a peritoneal dialysate generation system; or ensuring pressure of the sterilized dialysate fluid is within a predetermined range.
A first embodiment of Minkus discloses a method for selecting during any one or more treatment cycle between the first osmotic agent source and a second osmotic agent source; and wherein both  the first osmotic agent source consists essentially of a glucose or dextrose solution and a second osmotic agent source consists essentially of an icodextrin solution, adding one osmotic agent source from only the selected osmotic agent source, (See paragraph [0203] and paragraph [0022], Minkus; Two supply bags 322 contain DIANEAL, which is dextrose, and one supply bag 322 contains EXTRANEAL, which is icodextrin; as evidenced by Dianeal Label and Icodextrin).
A second embodiment of Minkus discloses wherein the step of selecting between the first and second osmotic agent source is performed by a control system of a peritoneal dialysate generation system, (See paragraph [0269], [0270], [0276] & [0277]; The patient may go to a single machine which has multiple options of osmotic agent solutions to choose from, and a particular dialysis solution is selected based on the patient’s prescription).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Peabody 2 by incorporating selecting during any one or more treatment cycle between the first osmotic agent source and a second osmotic agent source, adding one osmotic agent source from only the selected osmotic agent source, and the second osmotic agent source consists essentially of an icodextrin solution; wherein the step of selecting between the first and second osmotic agent source is performed by a control system of a peritoneal dialysate generation system as in the two embodiments of Minkus in order to provide “dialysate with different glucose or dextrose levels” so that the dialysate is “set for each individual patient per their prescription” since “a midday exchange…may use a different dialysate than the patient’s prescribed nighttime dialysate”, (See paragraph [0022], Minkus), because the “higher the dextrose level, the higher the UF [ultrafiltrate] ability of the solution, but also the higher the caloric intake of the solution” so “patients may need more or less glucose or dextrose for longer dwell time exchanges, such as for midday exchanges” and “the composition of a dialysis solution…[is] therefore prescribed by a licensed physician to best treat each individual patient”, (See paragraph [0255], Minkus).
Modified Peabody 2 does not disclose ensuring pressure of the sterilized dialysate fluid is within a predetermined range.
Jansson discloses a method for ensuring pressure of the sterilized dialysate fluid is within a predetermined range, (See page 42, lines 4-6, page 98, lines 30-38, page 99, lines 1-26 Jansson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Peabody 2 by incorporating ensuring pressure of the sterilized dialysate fluid is within a predetermined range as in Jansson because “monitoring of the pressure at the peritoneal cavity, enables the control system to detect whether the patient has blocked or disconnected the…dialysate line”, (See page 99, lines 27-30, Jansson).
Modified Peabody 2 does not disclose pumping the purified fluid from the water purification module into a storage container; pumping the purified fluid from the storage container back into the peritoneal dialysate generation flow path; wherein the one or more ion concentrate sources are downstream of the storage container.
Kruger discloses a method, (See Abstract, column 4, lines 20-29, Kruger), including pumping the purified fluid from the water purification module into a storage container, (Water from Reverse Osmosis Device 22 passes into Surge Container/Bag 24, See Figure 1, and See column 12, lines 28-40, Kruger), pumping the purified fluid from the storage container back into the peritoneal dialysate generation flow path, wherein the one or more ion concentrate sources are downstream of the storage container, (Water passes from Container 24 to Mixing Bags 34/36 and also passes by Sources 38 & 40, See Figure 1, and See column 12, lines 47-56, Kruger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Peabody 2 by incorporating pumping the purified fluid from the water purification module into a storage container; pumping the purified fluid from the storage container back into the peritoneal dialysate generation flow path; wherein the one or more ion concentrate sources are downstream of the storage container as in Kruger because “storage [of the purified water] can be provided in suitable bags which thereafter can be utilized when desired for the patient…or other end uses”, (See column 25, lines 20-24, Kruger).  By doing so, it provides “sterile water solutions suitable for peritoneal dialysis…which can easily maintain the desired sterile conditions”, (See column 25, lines 25, lines 61-64, Kruger).
Additional Disclosures Included: Claim 23: The method of claim 22, further comprising the step of pumping the sterilized dialysate fluid into one or more dialysate containers and pumping the sterilized dialysate fluid from the one or more dialysate containers into the peritoneal cavity of the patient, (Pump 18, Pump 44, and Reservoir 74, See Figure 1, and See column 7, lines 37-49, Peabody 2).  Claim 38: The method of claim 22, wherein the water purification module comprises one or more selected from the group consisting of a sorbent cartridge, activated carbon, a reverse osmosis module, a carbon filter and a nanofilter, (Carbon Element/Filter 10, RO Membrane 20, See Figure 1, and See column 6, lines 38-41, lines 50-53, Peabody 2).  Claim 39: The method of claim 22, wherein the sterilization module comprises one or more from the group consisting of one or more ultrafilters, a UV light source, a microbial filter, and combinations thereof, (Heater 56, See Figure 1, and See column 7, lines 22-41, or alternatively See column 7, lines 55-58, Peabody 2). Claim 45: The method of claim 22, wherein the step of selecting the single osmotic agent source comprises selecting the single osmotic agent source based on a time of day, (See paragraph [0022], Minkus). Claim 47: The method of claim 22, wherein the step of pumping the purified fluid from the water purification module into the storage container is performed prior to the step of pumping the sterilized dialysate fluid into the peritoneal cavity of the patient, (Surge Container/Bag 24 receives water downstream from Prefilter 13 and Reverse Osmosis Device 22 and upstream from Mixing Bags 34/36 and also Sources 38 & 40, See Figure 1, and See column 12, lines 21-56, Kruger; and Valves 78, 84, Line 83, Cavity 81, See Figure 1, and See column 7, lines 30-41, lines 45-67, column 8, lines 1-16, Peabody 2, Fluid flows forward and backwards out of peritoneal cavity 81).
Claims 22, 35, 38, 39, 45 & 47  is/are rejected under 35 U.S.C. 103 as being obvious over Burbank et al., (“Burbank”, US 2014/0018727), in further view of Minkus, (US 2014/0276375), as evidenced by, (“DIANEAL”, https://www.accessdata.fda.gov/drugsatfda_docs/label/2015/020183s024lbl.pdf, 13 pages, found on Web, June 12, 2020), and (“Icodextrin”, https://en.wikipedia.org/wiki/Icodextrin, 3 pages, found on Web, June 12, 2020), in further view of Jansson et al., (“Jansson”, WO 00/57935), and in further view of Kruger et al., (“Kruger”, US 5,312,547).
Claims 22, 35, 38, 39, 45 & 47 are directed to a method, a method type invention group.
Regarding Claims 22, 35, 38, 39, 45 & 47, Burbank discloses a method, (See Abstract, See paragraphs [0002] & [0003], [0102]-[0104], Burbank), comprising the steps of: 
pumping fluid from a water source to a water purification module in a peritoneal dialysate generation flow path, (Water that enters through a first Stage 994, See Figure 8A/9, See paragraph [0113] & [0107], Burbank); 
ensuring pressure of the purified fluid is within a predetermined range, (Pressure Transducer 919 or Pressure regulated Valve 918, See Figure 9, and See paragraph [0112]);
adding one or more ion concentrate solutions to the purified fluid from one or more ion concentrate sources to generate a fluid including one or more ions, (Concentrate Containers 908, 910, 912, See Figures 8a/9, See paragraphs [0104]-[0106]);
adding one or more osmotic agent solutions from a first osmotic agent source, wherein the first osmotic agent source consists essentially of a glucose and/or dextrose solution; (Concentrate Containers 908, 910, 912, See Figures 8a/9, See paragraphs [0104]-[0106]; glucose may be concentrated or dilute and mixed with water to form a solution as in batch container 908.  Also Examiner interprets only one of these two osmotic agent sources is required),
pumping the purified fluid through a sterilization module, (See Figures 8a/9, paragraph [0113] & [0107], Burbank); 
and pumping the dialysate fluid into a peritoneal cavity of a patient with an integrated cycler, (PD cycler and Dialysate Preparation Module 949, See Figures 8a/9, and See paragraphs [0102] & [0103]).
Burbank does not disclose pumping the purified fluid from the water purification module into a storage container; pumping the purified fluid from the storage container back into the peritoneal dialysate generation flow path; wherein the one or more ion concentrate sources are downstream of the storage container; selecting during any one or more treatment cycle between the first osmotic agent source and a second osmotic agent source, adding one osmotic agent source from only the selected osmotic agent source, and the second osmotic agent source consists essentially of an icodextrin solution; wherein the step of selecting between the first and second osmotic agent source is performed by a control system of a peritoneal dialysate generation system, or pumping the dialysate fluid through a sterilization module, heating the dialysate fluid to generate a sterilized dialysate fluid, or ensuring pressure of the sterilized dialysate fluid is within a predetermined range.
A first embodiment of Minkus discloses a method for selecting during any one or more treatment cycle between the first osmotic agent source and a second osmotic agent source; and wherein both  the first osmotic agent source consists essentially of a glucose or dextrose solution and a second osmotic agent source consists essentially of an icodextrin solution, adding one osmotic agent source from only the selected osmotic agent source, (See paragraph [0203] and paragraph [0022], Minkus; Two supply bags 322 contain DIANEAL, which is dextrose, and one supply bag 322 contains EXTRANEAL, which is icodextrin; as evidenced by Dianeal Label and Icodextrin).
A second embodiment of Minkus discloses wherein the step of selecting between the first and second osmotic agent source is performed by a control system of a peritoneal dialysate generation system, (See paragraph [0269], [0270], [0276] & [0277]; The patient may go to a single machine which has multiple options of osmotic agent solutions to choose from, and a particular dialysis solution is selected based on the patient’s prescription).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Burbank by incorporating selecting during any one or more treatment cycle between the first osmotic agent source and a second osmotic agent source, adding one osmotic agent source from only the selected osmotic agent source, and the second osmotic agent source consists essentially of an icodextrin solution; wherein the step of selecting between the first and second osmotic agent source is performed by a control system of a peritoneal dialysate generation system as in the two embodiments of Minkus in order to provide “dialysate with different glucose or dextrose levels” so that the dialysate is “set for each individual patient per their prescription” since “a midday exchange…may use a different dialysate than the patient’s prescribed nighttime dialysate”, (See paragraph [0022], Minkus), because the “higher the dextrose level, the higher the UF [ultrafiltrate] ability of the solution, but also the higher the caloric intake of the solution” so “patients may need more or less glucose or dextrose for longer dwell time exchanges, such as for midday exchanges” and “the composition of a dialysis solution…[is] therefore prescribed by a licensed physician to best treat each individual patient”, (See paragraph [0255], Minkus).
Modified Burbank does not disclose pumping the dialysate fluid through the sterilization module, heating the dialysate fluid to generate a sterilized dialysate fluid or ensuring pressure of the sterilized dialysate fluid is within a predetermined range.
Jansson discloses pumping the dialysate fluid through the sterilization module, (Heating Bath 364, See Figure 3, See page 112, lines 17-19, Jansson), heating the dialysate fluid to generate a sterilized dialysate fluid, (See page 112, lines 17-19, Jansson), or ensuring pressure of the sterilized dialysate fluid is within a predetermined range, (See page 42, lines 4-6, page 98, lines 30-38, page 99, lines 1-26 Jansson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Burbank by incorporating pumping the dialysate fluid through the sterilization module, heating the dialysate fluid to generate a sterilized dialysate fluid or ensuring pressure of the sterilized dialysate fluid is within a predetermined range as in Jansson in order to “provide a system for sterilizing peritoneal dialysis fluid immediately before delivery to a patient to minimize the chance of viable bacteria entering the peritoneum”, (See page 6, lines 22-25, Jansson), and because “monitoring of the pressure at the peritoneal cavity, enables the control system to detect whether the patient has blocked or disconnected the…dialysate line”, (See page 99, lines 27-30, Jansson).
Modified Burbank does not disclose pumping the purified fluid from the water purification module into a storage container; pumping the purified fluid from the storage container back into the peritoneal dialysate generation flow path; wherein the one or more ion concentrate sources are downstream of the storage container.
Kruger discloses a method, (See Abstract, column 4, lines 20-29, Kruger), including pumping the purified fluid from the water purification module into a storage container, (Water from Reverse Osmosis Device 22 passes into Surge Container/Bag 24, See Figure 1, and See column 12, lines 28-40, Kruger), pumping the purified fluid from the storage container back into the peritoneal dialysate generation flow path, wherein the one or more ion concentrate sources are downstream of the storage container, (Water passes from Container 24 to Mixing Bags 34/36 and also passes by Sources 38 & 40, See Figure 1, and See column 12, lines 47-56, Kruger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Peabody 2 by incorporating pumping the purified fluid from the water purification module into a storage container; pumping the purified fluid from the storage container back into the peritoneal dialysate generation flow path; wherein the one or more ion concentrate sources are downstream of the storage container as in Kruger because “storage [of the purified water] can be provided in suitable bags which thereafter can be utilized when desired for the patient…or other end uses”, (See column 25, lines 20-24, Kruger).  By doing so, it provides “sterile water solutions suitable for peritoneal dialysis…which can easily maintain the desired sterile conditions”, (See column 25, lines 25, lines 61-64, Kruger).
Additional Disclosures Included: Claim 35: The method of claim 22, wherein the method is carried out by a peritoneal dialysate generation system, (Controller 907, See Figures 8a/9, See paragraphs [0103] & [0108], Burbank); wherein (a) the peritoneal dialysate generation system comprises a timer and the peritoneal dialysate generation system carries out the method at predetermined times; and/or (b) the peritoneal dialysate generation system comprises a user interface, and the method is carried out based on input from the user interface, (Controller 907 and User Interface Panel 906, See Figures 8a/9, See paragraphs [0103] & [0108], Burbank).  Claim 38: The method of claim 22, wherein the water purification module comprises one or more selected from the group consisting of a sorbent cartridge, activated carbon, a reverse osmosis module, a carbon filter and a nanofilter, (See paragraph [0113], Burbank; “carbon filter…reverse osmosis”).  Claim 39: The method of claim 22, wherein the sterilization module comprises one or more from the group consisting of one or more ultrafilters, a UV light source, a microbial filter, and combinations thereof, (See paragraph [0113], Burbank; “ultrafilters”). Claim 45: The method of claim 22, wherein the step of selecting the single osmotic agent source comprises selecting the single osmotic agent source based on a time of day, (See paragraph [0022], Minkus). Claim 47: The method of claim 22, wherein the step of pumping the purified fluid from the water purification module into the storage container is performed prior to the step of pumping the sterilized dialysate fluid into the peritoneal cavity of the patient, (Surge Container/Bag 24 receives water downstream from Prefilter 13 and Reverse Osmosis Device 22 and upstream from Mixing Bags 34/36 and also Sources 38 & 40, See Figure 1, and See column 12, lines 21-56, Kruger; PD cycler and Dialysate Preparation Module 949, See Figures 8a/9, and See paragraphs [0102] & [0103], Burbank).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779